UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM10-Q Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012. or Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-117800 PENINSULA GAMING, LLC PENINSULA GAMING CORP. (Exact name of registrants as specified in their charter) (Exact name of registrants as specified in their charter) DELAWARE DELAWARE (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 20-0800583 25-1902805 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 301 Bell Street Dubuque, Iowa52001 (563) 690-4975 (Address, including zip code, and telephone number, including area code, of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer"and "smaller reporting company" in Rule 12b-2 of the Exchange Act.: Large Accelerated FileroAccelerated FileroNon-Accelerated Filer xSmaller reporting company o Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox All of the common equity interests of Peninsula Gaming, LLC (the “Company”) are held by Peninsula Gaming Partners, LLC. All of the common equity interests of Diamond Jo, LLC, The Old Evangeline Downs, L.L.C., Diamond Jo Worth, LLC, Belle of Orleans, L.L.C., Kansas Star Casino, LLC and Peninsula Gaming Corp. are held by the Company. PENINSULA GAMING, LLC INDEX TO FORM10-Q Page PartI - Financial Information 3 Item 1 - Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) for the Three and Nine Months Ended September 30, 2012 and 2011 4 Condensed Consolidated Statement of Changes in Member's Deficit (Unaudited) for the Nine Months Ended September 30, 2012 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months ended September 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 - Controls and Procedures 28 PartII - Other Information 28 Item 1 - Legal Proceedings 28 Item 6 - Exhibits 29 Signatures 30 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PENINSULA GAMING, LLC CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands) September 30, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash—purse settlements Accounts receivable, net Receivables from affiliates - Inventories Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Deferred financing costs, net of amortization of $12,959 and $10,055, respectively Goodwill Licenses and other intangibles Deposits and other assets Investment available for sale Total other assets TOTAL $ $ LIABILITIES AND MEMBER’S DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Construction payable Purse settlement payable Accrued payroll and payroll taxes Accrued interest Other accrued expenses Payable to affiliates Current maturities of long-term debt and leases Total current liabilities LONG-TERM LIABILITIES: 8 3/8% senior secured notes, net of discount 10 3/4% senior notes, net of discount Senior secured credit facilities - Term loans - Notes and leases payable, net of discount 15 Obligation under assessment arrangements Other liabilities Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 6) MEMBER’S DEFICIT: Common member’s interest Accumulated deficit Accumulated other comprehensive income Total member’s deficit TOTAL $ $ See notes to condensed consolidated financial statements. 3 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (in thousands) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, REVENUES: Casino $ Racing Video poker Food and beverage Other Less promotional allowances Total net revenues EXPENSES: Casino Racing Video poker Food and beverage Other Selling, general and administrative Depreciation and amortization Pre-opening expense Affiliate management fees Merger-related expenses - - (Gain) loss on disposal of assets 9 86 Total expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense, net of amounts capitalized Gain (loss) from equity affiliate 3 Total other expense NET INCOME (LOSS) OTHER COMPREHENSIVE INCOME (LOSS): Unrealized gain (loss) on investment available for sale Total other comprehensive income (loss) COMPREHENSIVE INCOME (LOSS) $ See notes to condensed consolidated financial statements. 4 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN MEMBER’S DEFICIT (UNAUDITED) (in thousands) COMMON MEMBER'S INTEREST ACCUMU-LATED DEFICIT ACCUMU-LATED OTHER COMPRE-HENSIVE INCOME TOTAL MEMBER'S DEFICIT BALANCE, DECEMBER 31, 2011 $ Net income Unrealized gain on investment available for sale Member contributions Member distributions BALANCE, SEPTEMBER 30, 2012 $ See notes to condensed consolidated financial statements. 5 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (inthousands) NineMonths Ended September 30, NineMonths Ended September30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation and amortization Non-cash interest Loss from equity affiliate 62 62 Non-cash compensation (Gain) loss on disposal of assets 86 Changes in operating assets and liabilities: Restricted cash — purse settlements Receivables Receivables from affiliates Inventories 99 Prepaid expenses and other assets Payables Accrued expenses Payable to affiliates Net cash flows from operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Increase in cash value of life insurance for premiums paid Purchase of investment - Proceeds from redemption of investment Proceeds from note receivable to related party 92 60 Business acquisition and licensing costs Construction project development costs Purchases of property and equipment Proceeds from sale of property and equipment 73 Net cash flows from investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Deferred financing costs - Principal payments on debt Proceeds from senior notes - Proceeds from term loan - Proceeds from senior secured credit facilities - Payments on senior secured credit facilities Member distributions Net cash flows from financing activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest, net of capitalized interest $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH ACTIVITIES: Property and equipment acquired, but not paid $ $ Property and equipment acquired in exchange for obligation under assessment arrangements Deferred financing costs incurred in exchange for obligation under assessment arrangements Property and equipment acquired in exchange for indebtedness Unrealized gain oninvestment available for sale Property contributions from parent - Gaming license contribution from parent - 43 Prepaid expense contribution from parent - See notes to condensed consolidated financial statements. 6 PENINSULA GAMING, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Basis of Presentation Peninsula Gaming, LLC (“PGL” or the “Company”), a Delaware limited liability company, is a casino entertainment holding company with gaming operations in local markets in Iowa, Louisiana and Kansas. PGL’s wholly-owned subsidiaries consist of: (i)Diamond Jo, LLC, a Delaware limited liability company (“DJL”), that owns and operates the Diamond Jo casino in Dubuque, Iowa; (ii)Diamond Jo Worth, LLC, a Delaware limited liability company (“DJW”), that owns and operates the Diamond Jo casino in Worth County, Iowa;(iii)The Old Evangeline Downs, L.L.C., a Louisiana limited liability company (“EVD”), that owns and operates the Evangeline Downs Racetrack and Casino, or racino, in Opelousas, Louisiana and four off-track betting (“OTB”) parlors in Louisiana; (iv) Belle of Orleans, L.L.C., a Louisiana limited liability company (“ABC”), that owns and operates the Amelia Belle Casino in Amelia, Louisiana; (v)Kansas Star Casino, LLC, a Kansas limited liability company ("KSC"), which ownsthe assets of the Kansas Star Casino, Hotel and Event Center in Mulvane, Kansas (excluding lottery gaming equipment, which is owned by the State of Kansas) and manages the lottery gaming operations onbehalf of the State of Kansas("Kansas Star"), which opened its interim facility on December 20, 2011 as discussed below in the Kansas Star Developments section; and (vi) Peninsula Gaming Corp. (“PGC”), a Delaware corporation with no assets or operations.The Company is a wholly-owned subsidiary of Peninsula Gaming Partners, LLC, a Delaware limited liability company (“PGP”). In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments, consisting only of normal recurring entries unless otherwise disclosed, necessary to present fairly the financial information of the Company for the interim periods presented and have been prepared in accordance with accounting principles generally accepted in the United States of America. The interim results reflected in the financial statements are not necessarily indicative of results expected for the full year or other periods. The financial statements contained herein should be read in conjunction with the audited financial statements and accompanying notes to the financial statements included in the Company’s Annual Report on Form10-K for the year ended December31, 2011. Accordingly, footnote disclosure that would substantially duplicate the disclosure in the audited financial statements has been omitted in the accompanying unaudited condensed consolidated financial statements. Merger Agreement On May 16, 2012, PGP and the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Boyd Gaming Corporation (“Boyd”), Boyd Acquisition II, LLC, a newly formed indirect wholly-owned subsidiary of Boyd (“Holdco”), and Boyd Acquisition Sub, LLC, a newly formed direct wholly-owned subsidiary of Holdco (“Merger Sub”).The Merger Agreement provides, among other things, that upon the terms and subject to the conditions set forth therein, Merger Sub will merge with and into the Company, with the Company surviving as a direct wholly-owned subsidiary of Holdco (the “Merger”).Following the Merger, the Company will be an indirect wholly-owned subsidiary of Boyd. Upon the terms and subject to the conditions of the Merger Agreement, which has been approved and adopted by the board of managers of PGP and the board of directors of Boyd, Boyd will acquire the Company for approximately $1.45 billion, net of certain expenses and adjustments, which will consist of (i) cash, (ii) the refinancing of the Company’s existing indebtedness and (iii) a promissory note issued by Holdco to PGP in a principal amount of approximately $144 million, which amount is subject to adjustment based on the Company’s outstanding debt, cash, working capital, certain assets, liabilities and costs, and transaction expenses at the closing of the Merger, as well as any indemnification claims in accordance with the terms of the Merger Agreement. In addition, Holdco is obligated to make an additional payment to PGP in 2016 if KSC’s EBITDA, as defined in the Merger Agreement, for 2015 exceeds $105 million.The additional payment would be in an amount equal to 7.5 times the amount by which KSC’s 2015 EBITDA exceeds $105 million. The Merger Agreement contains certain termination rights for both PGP and Boyd and further provides that, in connection with the termination of the Merger Agreement under specified circumstances, Boyd may be required to pay PGP a termination fee of up to $45 million. The completion of the Merger is subject to various conditions, including, among others, (i) obtaining approval of certain gaming regulators, and (ii) the termination or expiration of applicable waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”).On June 4, 2012 the Federal Trade Commission granted early termination of the applicable waiting periods under the HSR Act.The transaction was approved on September 27, 2012 by the Iowa Racing and Gaming Commission. The transaction received the approval of the Louisiana State Racing Commission on September 28, 2012 and was approved by the Louisiana Gaming Control Board on October 18, 2012. Subject to the satisfaction or waiver of conditions in the Merger Agreement, the Merger is expected to close in November 2012. 7 Kansas Star Developments The Kansas Star is being developed in two phases.KSC began casino gaming operations on December 20, 2011 in its interim facility.Amenities currently include 1,412 slots machines, 35 table games and 5 poker tables.Completion of the remainder of the first phase of the project is expected to occur in December 2012 and will include 1,829 slot machines, 45 table games, 10 poker tables, 150 hotel rooms in a third party operated hotel (which opened to the public in October 2012), approximately 3,400 parking spaces, a buffet, steakhouse, deli, a casino bar as well as a poker themed bar, followed by the renovation of the 162,000 square foot indoor event center (which currently houses our interim operations) during 2013. The second phase of the project is expected to include 171 additional slot machines (thus expanding the total to 2,000 slot machines), the development of an equine complex for events and shows that includes multiple arenas and barn facilities, parking for recreational vehicles, and 150 additional hotel rooms (bringing the total to 300 rooms). The second phase is scheduled for completion by January 2015. The current budget for the Kansas Star project is approximately $331 million (excluding capitalized interest which is estimated to be approximately $6 million).Total cost to open the interim casino was $179 million including approximately $15 million for publicly-owned utilities that are being financed by the City of Mulvane, Kansas (“Mulvane”) as described below.The remaining cost for the first phase of the project is expected to be approximately $102 million, including approximately $19 million to complete the initial 150 hotel rooms of the third party financed and developed hotel and $5 million of additional publicly-owned utilities being financed by Mulvane as discussed further below.The second phase of the Kansas Star project is budgeted at $50 million, which includes the cost of the arena renovation discussed above and approximately $19 million for the expansion to the third party hotel from 150 to 300 rooms. On March 7, 2011, KSC entered into a Development Agreement with Mulvane (“Mulvane Development Agreement”) related to the provision of water, sewer, and electrical utilities to the Kansas Star site. This agreement sets forth certain parameters governing the use of public financing for the provision of such utilities, through the issuance of general obligation bonds by Mulvane, paid for through the imposition of a special tax assessment on the Kansas Star site payable over 15 years in an amount equal to Mulvane’s full obligations under the general obligation bonds. The total cost of sewer and water utilities improvements being financed by Mulvane are expected to be approximately $19.5 million, which includes the second phase of improvements to Mulvane’s waste water treatment plant and a new water tower. During the first quarter 2012, Mulvane completed various infrastructure improvements that were needed to support the Kansas Star development.The costs to design, construct and finance these improvements were financed with proceeds from temporary notes issued by Mulvane.In March 2012, these temporary notes were redeemed with proceeds from the issuance of $14.4 million of Mulvane general obligation bonds.KSC’s special tax assessment related to these bonds is approximately $1.2 million annually.Payments under the special tax assessment are secured by an irrevocable letter of credit of $3.6 million issued by the Company in favor of Mulvane. During 2012 and 2013, Mulvane will perform additional infrastructure improvements that will benefit the Kansas Star site. Upon completion of the improvements, Mulvane will issue additional 15 year general obligation bonds to repay construction costs of the improvements.As of September 30, 2012, the Company has issued $5.2 million in letters of credit in favor of Mulvane to secure payments made by Mulvane related to these additional infrastructure improvements.The amount of the current outstanding letters of credit supporting the construction of these additional utilities improvements will be reduced to an amount equal to three times the annual special assessment tax imposed on KSC upon completion of these additional improvements and issuance of the additional general obligation bonds. 2. Summary of Significant Accounting Policies Capitalized Interest— The Company capitalizes interest costs associated with significant construction projects. The Company capitalizes interest on amounts expended onsignificant construction projectsat the average cost of borrowed money. Capitalization of interest ceases when the project is substantially complete.The Company capitalized $1.0 million and $0.8 million during the three months ended September 30, 2012 and 2011, respectively, and $1.8 million and $1.3 million during the nine months ended September 30, 2012 and 2011, respectively, related to the development project at KSC. 8 Goodwill and Licenses and Other Intangible Assets— There were no changes in the carrying amount of goodwill during the nine months ended September 30, 2012.Licenses and other intangibles are summarized as follows (in thousands): September 30, 2012 Gross Carrying Value Accumulated Amortization Net Book Value Intangible assets with indefinite lives: Gaming licenses $ $ - $ Kansas Management Contract - Tradename - Horse racing license - Intangible assets with finite lives: Tradename Customer relationships and customer list Total $ $ $ December 31, 2011 Gross Carrying Value Accumulated Amortization Net Book Value Intangible assets with indefinite lives: Gaming licenses $ $ - $ Kansas Management Contract - Tradename - Horse racing license - Intangible assets with finite lives: Tradename Customer relationships and customer list Total $ $ $ Amortization expense for intangible assets for each of the three months ended September 30, 2012 and 2011 was $0.1 million. Amortization expense for intangible assets for each of the nine months ended September 30, 2012 and 2011 was $0.2 million.Annual amortization expense for intangible assets is expected to be $0.2 million per year for 2012 through 2016. Obligation Under Assessment Arrangements— Under the Mulvane Development Agreement, KSC is obligated to pay for certain infrastructure improvements constructed by Mulvane ultimately through the imposition of a special tax assessment on the Kansas Star site payable over 15 years in an amount equal to Mulvane’s obligations under the general obligation bonds.On March 29, 2012, Mulvane issued $14.4 million of general obligation bonds as discussed in Note 1.The special tax assessment related to these general obligation bonds is approximately $1.2 million per year paid semi-annually in May and December of each year with the first payment due in December 2012.In addition, KSC is obligated to reimburse Mulvane for any construction costs incurred for which temporary notes have not yet been issued.At September 30, 2012, Mulvane had incurred $3.2 million of construction costs related to the second phase of the infrastructure improvements for which temporary notes had not yet been issued.At September 30, 2012 KSC has recorded an obligation of $17.8million of which $13.3 million is included in Obligation under assessment arrangements within long-term liabilities and $4.5 million is included in Other accrued expenses within current liabilities. In addition, at September 30, 2012, under the Minimum Assessment Agreement, dated October 1, 2007, among DJL, the City of Dubuque, Iowa (the “City”) and the City Assessor of the City of Dubuque (the “Minimum Assessment Agreement”), in which DJL and the City agreed to a minimum taxable value related to DJL’s new casino of $57.9 million, DJL has recorded an obligation of $19.9 million of which $18.0 million is included in Obligation under assessment arrangements within long-term liabilities and $1.9 million is included in Other accrued expenses within current liabilities. 9 Variable Interest Entity (“VIE”)—On January 19, 2012, KSC contributed $1.0 million in cash to KSC Lodging, L.C. (“KSC Lodging”) in exchange for an additional 22% equity interest in KSC Lodging (bringing KSC’s total equity interest in KSC Lodging, including a 34% equity interest in exchange for entering into a ground lease with KSC Lodging in 2011, to 56%) in accordance with an executed agreement under which KSC Lodging has agreed to finance, construct, own and operate the 300 room hotel at the Kansas Star.The Company is not considered to be the primary beneficiary and thus the VIE is not consolidated into the financial statements of the Company but, rather, is recorded as an equity investment.At September 30, 2012 the $1.0 million equity investment is included in Deposits and other assets in the Company’s condensed consolidated balance sheets. The liabilities in the Company’s condensed consolidated balance sheets that relate to KSC’s variable interests in KSC Lodging and the Company’s maximum exposure to loss as a result of its agreements with KSC Lodging at September 30, 2012 and December 31, 2011 are as follows (in thousands): Carrying amount of liabilities $ - $ - Maximum exposure to loss Merger-Related Expenses— During the three and nine months ended September 30, 2012, the Company expensed $0.3 million and $2.5 million, respectively, primarily related to legal and other professional services fees incurred in connection with entering into the Merger Agreement. Use of Estimates— The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Significant estimates involve the fair value of DJW’s investment in $22.4 million in aggregate principal amount of 7.5% Urban Renewal Tax Increment Revenue Bonds, Taxable Series 2007 (“City Bonds”), the periodic review of the carrying value of assets for impairment, the estimated useful lives for depreciable assets,and the estimated liabilities for slot club awards. Recently Adopted Accounting Standards—In May 2011, the Financial Accounting Standards Board (“FASB”) amended the guidance regarding fair value measurement and disclosure. The amended guidance clarifies the application of existing fair value measurement and disclosure requirements. The Company adopted this guidance in the first quarter of 2012 with no material impact to the Company's financial statements. In June 2011, theFASB amended requirements for the presentation of other comprehensive income (“OCI”), requiring presentation of comprehensive income in either a single, continuous statement of comprehensive income or on separate but consecutive statements, the statement of operations and the statement of OCI. The Company adopted this guidance in the first quarter of 2012 and has elected to present comprehensive income in a single, continuous statement of comprehensive income. The new guidance was applied retrospectively.The adoption of this guidance did not impact the Company's financial position, results of operations or cash flows and only impacted the presentation of OCI on the financial statements. In September 2011, the FASB amended the guidance regarding testing of goodwill for impairment.The amended guidance provides entities with the option of first assessing qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If it is determined, on the basis of qualitative factors, that the fair value of the reporting unit is more likely than not less than the carrying amount, the two-step impairment test would still be required, otherwise no further analysis is required. The Company adopted this amendment in the first quarter of 2012 with no material impact to the Company’s financial statements. In July 2012, the FASB amended the guidance regarding testing indefinite-lived intangible assets, other than goodwill, for impairment. The amended guidance provides entities with the option of first assessing qualitative factors to determine whether it is more likely than not that the fair value of an indefinite-lived intangible asset is less than its carrying amount.If it is determined, on the basis of qualitative factors, that the fair value of the indefinite-lived intangible asset is more likely than not less than the carrying amount, a quantitative impairment test would still be required, otherwise no further analysis is required.This amendment is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012, with early adoption permitted.The adoption of this guidance will not have an impact on the Company’s financial statements. 10 3. Property and Equipment Property and equipment at September 30, 2012 and December31, 2011 is summarized as follows (in thousands): September 30, December31, Land and land improvements $ $ Buildings, riverboat and improvements Furniture, fixtures and equipment Computer equipment Vehicles Construction in progress Subtotal Accumulated depreciation Property and equipment, net $ $ Depreciation expense during the three months ended September 30, 2012 and 2011 was $10.4 million and $7.0 million, respectively. Depreciation expense during the nine months ended September 30, 2012 and 2011 was $31.1 million and $21.3 million, respectively. 4. Debt Debt consists of the following (in thousands): September 30, December31, 8 3/8%senior secured notes due August15, 2015, net of discount of $306 and $354, respectively, secured bysubstantially all the assets of the Company and its subsidiaries and the equity of the Company $ $ 10 3/4%senior unsecured notes due August15, 2017, net of discount of $2,424 and $2,673, respectively $50,000 revolving line of credit under a loan and security agreement of PGL, DJL, EVD, ABC, DJW, and KSC with Wells Fargo, interest rate at prime plus a margin of 2.5% with a floor of 6.0% (current rate of 6.0% at September 30, 2012 and December 31, 2011), maturing January 15, 2015, secured by substantially all assets of PGL, DJL, EVD, ABC, DJW, and KSC and is guaranteed up to $5.0 million by the Company’s Chief Executive Officer - Term loan under a loan and security agreement of PGL, DJL, and EVD with American Trust & Savings Bank,interest rate at 6.5%, due in installments through December 1, 2013, secured by certain assets of DJL - Term loan under a loan and security agreement of PGL and KSC with American Trust & Savings Bank,interest rate at 6.5%, due in installments through December 1, 2016, secured by certain assets of KSC - Notes payable and capital lease obligations, net of unamortized discount based on imputed interest rates at 6.0% - 14.4% of $64 and $689, respectively, due 2012 – 2015 Total debt Less current portion Total long term debt $ $ 11 PGL Notes The Company’s 8 3⁄8% Senior Secured Notes due 2015 (the “PGL Secured Notes”) and 10 3⁄4% Senior Unsecured Notes due 2017 (the “PGL Unsecured Notes” and, together with the PGL Secured Notes, the “PGL Notes”) are guaranteed on a senior secured basis and senior unsecured basis, respectively, by DJL, EVD, DJW, ABC and KSC (collectively, the “Subsidiary Guarantors”).The PGL Secured Notes and the related guarantees are secured by a security interest in the Company’s and the Subsidiary Guarantors’ respective existing and future assets (other than certain excluded assets) and by a limited recourse pledge of 100% of the equity interests of PGL by PGP. The security interest on the collateral that secures the PGL Secured Notes and the related guarantees are subject to the prior liens of the PGL Credit Facility. The PGL Unsecured Notes are effectively subordinated to the PGL Credit Facility, the PGL Secured Notes and other secured indebtedness of the Company and the Subsidiary Guarantors to the extent of the collateral securing such indebtedness.PGL has no significant independent assets or operations and the guarantees of the Subsidiary Guarantors are full and unconditional and joint and several. The indentures governing the PGL Notes limit the Company’s and the Subsidiary Guarantors’ ability to, among other things, incur more debt, pay dividends or make other distributions to PGP, redeem stock, make certain investments, create liens, enter into transactions with affiliates, merge or consolidate, and transfer or sell assets. The PGL Notes and the PGL Credit Facility do not limit the Company’s ability to transfer assets between the Company and the Subsidiary Guarantors.Under the indentures governing the PGL Notes, the Company is allowed, subject to certain conditions and limitations set forth therein, to make payments and distributions to PGP, including in respect of (i) certain consulting and financial advisory services, (ii) board fees and actual out-of-pocket expenses incurred by members of the board of managers of PGP, and (iii) tax, accounting, licensure, legal and administrative costs and expenses of PGP. In addition, the Company may pay dividends or make other distributions to PGP, in addition to the distributions above, if the combined interest coverage ratio of the Company and the Subsidiary Guarantors is not less than 2.0 to 1.0 for the immediately preceding four full fiscal quarters and subject to certain aggregate net income and cash proceeds received from the sale of equity interest limits.The Company may also pay dividends or make other distributions with Specified Equity Contributions (as defined in the indentures governing the PGL Notes). Substantially all of the Company’s net assets were restricted from distribution to PGP under the PGL Notes and the PGL Credit Facility, subject to the above exceptions and including amounts allowed for certain investments and other restricted payments. PGL Credit Facility As of September 30, 2012, the Company had no outstanding advances under its $50.0 million senior secured credit facility (the “PGL Credit Facility”). In addition, as of September 30, 2012, the Company had outstanding letters of credit under the PGL Credit Facility of $10.8 million resulting in available borrowings thereunder of $39.2 million. DJL Term Loan On May 1, 2008, PGL, DJL and EVD entered into a Loan and Security Agreement (“DJL Term Loan”) with American Trust & Savings Bank.In June 2012, DJL repaid all outstanding advances under the DJL Term Loan and terminated the DJL Term Loan. KSC Term Loan From January 1, 2012 through the expiration of the draw down period on March 1, 2012, KSC borrowed an additional $4.3 million to finance the purchase of certain furniture, fixtures and equipment related to the Kansas Star development under a Loan and Security Agreement with PGL and KSC and American Trust and Savings Bank (the “KSC Term Loan”).In June 2012, KSC repaid all outstanding advances under the KSC Term Loan and terminated the KSC Term Loan. Notes Payable - Slot Vendor Financing In January 2012, KSC entered into an agreement with a third party vendor to finance an additional $0.9 million of slot machine purchases over a period of 12 months at zero percent.As of September 30, 2012, KSC had $5.9 million recorded related to slot machine financings with various vendors. Compliance As of September 30, 2012, the Company was in compliance with the terms of the agreements governing its outstanding indebtedness. 12 5. Fair Value Measurements Under GAAP, certain assets and liabilities must be measured at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). At September 30, 2012, the Company had one financial instrument that must be measured at fair value in the financial statements, an investment available for sale and at December 31, 2011, the Company had two financial instruments that must be measured at fair value in the financial statements, an investment available for sale and an investment in a money market. The Company currently does not have non-financial assets and non-financial liabilities that are required to be measured at fair value on a recurring basis.GAAP establishes a valuation hierarchy for disclosure of the inputs to valuation used to measure fair value.This hierarchy prioritizes these inputs into three broad levels.The three levels are as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date; Level 2-Inputs include quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (i.e., interest rates, yield curves, etc.), and inputs that are derived principally from or corroborated by observable market data by correlation or other means (market corroborated inputs); and Level 3-Unobservable inputs that reflect the Company’s estimate about the assumptions that market participants would use in pricing the asset or liability. The Company develops these inputs based on the best information available, including its own data. The Company had no Level 1 financial instruments at September 30, 2012 and had one Level 1 financial instrument at December 31, 2011.The Company held an investment in a money market whose fair value equaled its carrying value of $18.6 million at December 31, 2011. The Company had no Level 2 financial instruments at September 30, 2012 and December 31, 2011. The Company had one Level 3 financial instrument at September 30, 2012 and December 31, 2011. DJW holds an investment in a single municipal bond issuance that is classified as available for sale and is recorded at fair value.DJW is the only holder of this instrument and there is no quoted market price for this instrument.The estimate of the fair value of such investment was determined using a combination of current market rates and estimates of market conditions for instruments with similar terms, maturities, and degrees of risk and an estimate from an independent source of what market participants would use in pricing the bonds.Unrealized gains and losses on this instrument resulting from changes in the fair value of the instrument are not charged to earnings, but rather are recorded as other comprehensive income (loss) in the member’s deficit section of the Company’s balance sheets.The discountassociated with this investment is netted with the investment on the balance sheets and is being accreted over the life of the investment using the effective interest method. The accretion of such discount is included in interest income on the statements of comprehensive income (loss). In accordance with the fair value hierarchy described above, the following table shows the fair value of the Company’s Level 3 financial asset that is required to be measured at fair value as of September 30, 2012 and December 31, 2011, which is classified as “Investment available for sale” in the balance sheets ($0.3 million is classified in Prepaid and other assets at September 30, 2012 and December 31, 2011) (in thousands): Total Carrying Value at September 30, 2012 Fair Value Measurements at September 30, 2012 Total Carrying Value at December 31, 2011 Fair Value Measurements at December 31, 2011 Investment available for sale $ 13 The following table summarizes the changes in fair value of the Company’s Level 3 assets for the three and nine months ended September 30, 2012 and 2011 (in thousands): ThreeMonths Ended September30, ThreeMonths Ended September30, NineMonths Ended September30, NineMonths Ended September30, Balance at beginning of the reporting period $ Total gains (losses) (realized or unrealized): Included in earnings 55 52 Included in other comprehensive income (loss) Transfers in or out of Level 3 - Purchases, sales, issuances and settlements: Settlements - - Ending balance at September 30, 2012 and 2011 $ ThreeMonths Ended September30, ThreeMonths Ended September30, NineMonths Ended September30, NineMonths Ended September30, Gains included in earnings attributable to the change in unrealized gains relating to assets still held at the reporting date included in interest income $
